                                                                          JS-6


 1   WHITE AND WILLIAMS LLP
 2   Thomas E. Butler (pro hac vice)
     butlert@whiteandwilliams.com
 3   Nicole A. Sullivan (pro hac vice)
     sullivann@whiteandwilliams.com
 4   7 Times Square, Suite 2900
     New York, NY 10036-6524
 5   (212) 714-3070
     (212) 631-4420
 6   Attorneys for Plaintiff and Counter-Defendant
 7   Multiple Energy Technologies, LLC

 8   POLSINELLI LLP
     Noel S. Cohen (CA Bar No. 219645)
 9   Ilana Zelener (CA Bar No. 311584)
     2049 Century Park East, Suite 2900
10   Los Angeles, CA 90067
     Telephone: 310.556.1801
11   Facsimile: 310.556.1802
     Email: ncohen@polsinelli.com
12   Email: izelener@polsinelli.com
13
     Attorneys for Defendant and Counterclaimant Hologenix LLC
14
                            UNITED STATES DISTRICT COURT
15
                          CENTRAL DISTRICT OF CALIFORNIA
16
     Multiple Energy Technologies, LLC,
17                                                     Case No. 2:19-cv-1483-PA-RAO
                               Plaintiff,
18
           v.                                          ORDER GRANTING
19                                                     STIPULATION FOR
     Hologenix, LLC,
20                                                     DISMISSAL WITH
                               Defendant.              PREJUDICE
21
22
23
     Hologenix, LLC,
24
                               Counterclaimant,
25
           v.
26
     Multiple Energy Technologies, LLC,
27
                               Counter-Defendant.
28


                [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE
                                     Case No. 2:19-cv-1483-PA-RAO
 1                                        ORDER
 2
 3         The Stipulation for Dismissal is accepted and approved. The Complaint and

 4   Counterclaim are both dismissed with prejudice, with each party to bear its own
 5
     attorneys’ fees and costs.
 6
 7
 8
 9
     DATED: ________________________
              March 10, 2020                     _________________________________
10                                               Hon. Percy Anderson
                                                 U.S. District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  1
               [PROPOSED] ORDER GRANTING STIPULATION FOR DISMISSAL WITH PREJUDICE
                                   CASE NO. 2:19-CV-1483-PA-RAO
